Exhibit 10.12.1.2
Execution Copy
September 30, 2008
VIA HAND DELIVERY
Mr. Harold McElraft
34 Meyersville Road
Chatham, NJ 07928

     
Re:
  Second Amended and Restated Retention Agreement

Dear Mr. McElraft:
               As you know, this year has been a very challenging one for our
industry. We recognize that it may also, unfortunately, have had an unsettling
effect on some of our key employees. We would like to offer you the retention
agreement set forth below in an effort to reduce concerns that you might have
about your immediate future, and to assure that you will be available to assist
us during the next year, which we believe will be crucial to our future.
               For purposes of clarity and consistency, we refer to this
retention agreement as the “Agreement.” We will refer to you as “you.” We will
refer to Hanover Capital Mortgage Holdings, Inc., including any successor to
that entity, as “Hanover” or the “Company.”
SECOND AMENDED AND RESTATED RETENTION AGREEMENT
     1.      Term.
               The period from the date of this Agreement through and including
May 31, 2009 is referred to herein as the “Term” of this Agreement. Your prior
Amended and Restated Retention Agreement shall continue to remain in full force
and effect through and including August 29, 2008. While employed during the
Term, you agree to devote your full time and efforts to advancing the Company’s
Interests, and to continue to serve in such capacity or capacities as may be
determined by, or under the authority of, the Chief Executive Officer of the
Company.
     2.      Retention Bonus.
               Subject to the terms and conditions of this Agreement, and as
compensation for your obligations and covenants hereunder, you will be eligible
for the following:
               A retention payment in the gross amount of $55,564.00, which is
referred to herein as the “Retention Bonus.” If all eligibility requirements are
satisfied, the Retention Bonus (less applicable payroll taxes and deductions)
will be paid as soon as practicable following May 31, 2009, but no later than
June 30, 2009. You understand and agree that, except as provided in Sections
3(a) and 3(b) below, in order to be entitled to the Retention Bonus payment, you
must remain an active employee of the Company through May 31, 2009.

 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September 30, 2008
Page 2
 
     3.      Employment At-Will.
               You understand and agree that this Agreement does not assure you
of continued employment for any period of time or duration, and that the Company
maintains the right, without prior notice, in its sole and absolute discretion,
to terminate your employment at any time with or without cause for any reason or
no reason. However, if your employment is terminated during the Term under the
conditions specified below, you will be entitled to the benefits specified
below.
               (a)     Termination by the Company Without Cause.
                         (i)      The Company agrees that if it were to
terminate your employment during the Term without Cause (as defined below):
(A) within 60 days following your termination of employment, the Company shall
make a lump sum severance payment to you in the gross amount of $138,910.00
(representing six months of your current base salary) less applicable payroll
taxes and deductions; and (B) as soon as practicable following May 31, 2009, but
no later than 60 days following your termination of employment, the Company
shall make a payment to you of the full amount of the Retention Bonus (less
applicable payroll taxes and deductions and any prior payment of the Retention
Bonus).
                         (ii)     For purposes of this Agreement, Cause is
defined as only: (A) your conviction of (or plea of nolo contendere to) a felony
or any crime which involves moral turpitude, (B) the good faith determination by
the Board of Directors of the Company that you have failed to perform a material
amount of your duties (other than a failure to perform duties resulting from
your incapacity due to physical or mental illness), which failure to perform
duties shall not have been cured within thirty (30) days after your receipt of
written notice thereof from the Board specifying with reasonable particularity
such alleged failure; (C) any absence from the Company’s regular full-time
employment in excess of three consecutive days that is not due to a vacation,
participation in a permitted activity, bona fide illness, disability, death or
other reason expressly authorized by the Board in advance; (D) any act or acts
of personal dishonesty (including, without limitation, any insider trading or
unauthorized trading in the Company’s securities); (E) the violation of your
fiduciary duties to the Company, or the violation of any law, statute or
regulation relating to the operation of the Company’s business; or
(F) misconduct that impairs your ability effectively to perform the duties or
responsibilities of your position.
               (b)     Termination by You Following Change in Control.
                         (i)      If you were to experience a Significant
Adverse Action (as hereinafter defined) at any time within 90 days following a
Change of Control (as hereinafter defined), and you were to notify the Company
in writing within 30 days of the date on which the Significant Adverse Action
first occurred, and the Company failed to cure the Significant Adverse Action
within 30 days of receipt of such notice, then you would be permitted to
terminate your employment on or within 15 days after the 30th day of the
Company’s failure to cure the Significant Adverse Action of which you gave such
written notice. In such case: (A) within 60 days following your termination of
employment, the Company shall make a lump sum severance payment to you in the
gross amount of $138,910.00 (representing six months of your current base
salary) less applicable payroll taxes and deductions; and

 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September 30, 2008
Page 3
 
(B) as soon as practicable following May 31, 2009, but no later than 60 days
following your termination of employment, the Company shall make a payment to
you of the full amount of the Retention Bonus (less applicable payroll taxes and
deductions and any prior payment of the Retention Bonus).
                         (ii)     For purposes of this Agreement, a “Change of
Control” shall mean and include any of the following:
                                    (A)     a merger or consolidation of the
Company with or into any other corporation or other business entity (except one
in which the holders of capital stock of the Company immediately prior to such
merger or consolidation continue to hold at least a majority of the outstanding
securities having the right to vote in an election of the Board of Directors
(“Voting Stock”) of the surviving corporation);
                                    (B)     a sale, lease, exchange or other
transfer (in one transaction or a related series of transactions) of all or
substantially all of the Company’s assets except in a transaction where you,
your Affiliate, or an Affiliate of the Company is the transferee. For purposes
of this Agreement, an “Affiliate” shall mean: with respect to you, any other
person that directly or indirectly controls, or is controlled by, or is under
common control with you; and with respect to the Company, any other corporation
or business entity that directly or indirectly controls, or is controlled by, or
is under common control with, the Company;
                                    (C)     the acquisition by any person or any
group of persons (other than the Company, any of its direct or indirect
subsidiaries, or any director, trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its direct or indirect subsidiaries) acting together in any transaction
or related series of transactions, of such number of shares of the Company’s
Voting Stock as causes such person, or group of persons, to own beneficially,
directly or indirectly, as of the time immediately after such transaction or
series of transactions, 50% or more of the combined voting power of the Voting
Stock of the Company other than as a result of an acquisition of securities
directly from the Company, or solely as a result of an acquisition of securities
by the Company which by reducing the number of shares of the Voting Stock
outstanding increases the proportionate voting power represented by the Voting
Stock owned by any such person to 50% or more of the combined voting power of
such Voting Stock; and
                                    (D)     a change in the composition of the
Company’s Board of Directors following a tender offer or proxy contest as a
result of which persons who immediately prior to such tender offer or proxy
contest, constituted the Company’s Board of Directors, shall cease to constitute
at least a majority of the members of the Board of Directors (other than by
their voluntary resignations), but only in the event that the persons elected to
the Board were not supported by you as a director or shareholder.
                         (iii)    For purposes of this Agreement, a “Significant
Adverse Action” shall mean and include only any of the following: (A) a material
reduction in your base salary; or (B) a

 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September 30, 2008
Page 4
 
relocation of your worksite to a location more than 50 miles from that
immediately before the Change in Control.
               (c)     Termination Following Expiration of the Term.
                         Provided you have remained an active employee of the
Company through May 31, 2009, and provided you have not received any severance
payment pursuant to Section 3(a)(i)(A) or 3(b)(i)(A) above, then, upon
termination of your employment for any reason (including your voluntary
termination) following May 31, 2009, within 60 days following your separation
date, the Company shall make a lump sum severance payment to you in the gross
amount of $138,910.00 (representing six months of current base salary) less
applicable payroll taxes and deductions; provided that your termination of
employment constitutes a “separation from service” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended. For the avoidance of
doubt, your rights pursuant to this Section 3(c) survive the expiration of the
Term.
     4.      Further Conditions of Severance.
               You understand that the severance benefits provided in Section 3
above would replace, and not supplement, any severance benefits to which you
would otherwise be entitled under any agreement, plan or policy providing such
benefits to Company employees. Your receipt of any severance benefits under this
Agreement shall also be conditioned upon all of the following, and any such
benefits shall be forfeited if such conditions are not met within 60 days of
your termination of employment.
               (a)     You must be in compliance with all of the material terms
of any written employment agreement between you and the Company; and
               (b)     You will have 21 days to consider and execute, after the
date of your termination from employment and after its first presentation to you
by the Company, a confidential Separation Agreement and General Release (which
will be substantially in the form attached hereto as Exhibit A) and it must
thereafter become effective in accordance with its terms, unless you revoke the
agreement within seven days of accepting it; provided, however, that this
condition (c) shall not apply unless such separation agreement and general
release has been provided to you by the Company within 30 days of your
termination from employment.
     5.      Successors and Assigns.
               This Agreement shall inure to the benefit of, and be binding
upon, the Company and any corporation with which the Company merges or
consolidates or to which the Company sells all or substantially all of its
assets, and upon you and your executors, administrators, heirs, and legal
representatives. You may not assign this Agreement, nor may you assign, pledge,
hypothecate, transfer, give as collateral or encumber any rights to payments
hereunder, and any attempt to do so shall be wholly void.

 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September 30, 2008
Page 5
 
     6.      Governing Law and Venue.
               This Agreement shall be construed and enforced in accordance with
the laws of the State of New Jersey, without reference to the conflict of law
principles thereof. To the extent that either party is permitted to file any
action in a Court that involves any aspect of this Agreement, the parties agree
that such action must be brought in either federal court in the State of New
Jersey or in the Superior Court of New Jersey, Middlesex County, and the parties
irrevocably consent to jurisdiction and venue in such courts.
     7.      Compliance with Section 409A. Notwithstanding anything herein to
the contrary, (i) if at the time of your termination of employment with the
Company, you are a “specified employee” as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to you) until the date
that is six months following your termination of employment with the Company (or
the earliest date as is permitted under Section 409A of the Code) and (ii) if
any other payments of money or other benefits due to you hereunder could cause
the application of an accelerated or additional tax under Section 409A of the
Code, such payments or other benefits shall be deferred if deferral will make
such payment or other benefits compliant under Section 409A of the Code, or
otherwise such payment or other benefits shall be restructured, to the extent
possible, in a manner, determined by the Board, that does not cause such an
accelerated or additional tax or result in an additional cost to the Company.
The Company shall consult with you in good faith regarding the implementation of
the provisions of this Section 7; provided that neither the Company nor any of
its employees or representatives shall have any liability to you with respect
thereto.
     8.      Miscellaneous.
               Except as required by applicable law, you agree to keep this
Agreement confidential. You also agree this Agreement contains the entire
understanding between you and the Company concerning the Retention Bonus and any
severance payment, and supersedes all prior agreements or understandings
concerning the matters covered herein, except for that certain Indemnity
Agreement between you and the Company dated April 14, 2005. This Agreement does
not supersede any agreements or understandings concerning matters other than
those identified in the immediately preceding sentence. Any changes or
modification in this Agreement must be in writing and be signed by both you, and
an authorized representative on behalf of the Company, to be effective.
               Payment of the Retention Bonus and severance payments under the
terms set forth herein is not, and shall not be considered, as an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September 30, 2008
Page 6
 
 
Again, on behalf of the Company, we appreciate your services and look forward to
your continued good works and accomplishments. If this Agreement is acceptable
to you, please sign and date a copy of this letter where indicated below, and
return a signed copy within 10 business days of the date of this letter to Irma
N. Tavares, Chief Operating Officer, Hanover Capital Mortgage Holdings, Inc.,
200 Metroplex Drive, Suite 100, Edison, NJ 08817.

            Sincerely yours,

/s/ John Burchett

John Burchett
Chief Executive Officer
Hanover Capital Mortgage Holdings, Inc.
               

TO ACCEPT THIS RETENTION AGREEMENT, YOU MUST: 1) SIGN AND DATE THE AGREEMENT;
AND 2) RETURN THIS DOCUMENT AS PROVIDED ABOVE.
Employee Signature     /s/ Harold McElraft    
Agreed and Accepted on     9/30/08     (Date)

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Separation Agreement and General Release
By mutual agreement Harold McElraft (“Employee”) and Hanover Capital Mortgage
Holdings, Inc. (and any successor thereto, the “Company”) (collectively the
“Parties”) have agreed to enter into this Separation Agreement and General
Release (“General Release”) in connection with Employee’s Retention Agreement
effective September [ ], 2008 (the “Agreement”) and the receipt by Employee of
any severance payments after Employee’s termination of employment.

1.   Employee and the Company have entered into this General Release as a way of
amicably settling any potential dispute that has developed or may in the future
develop concerning Employee’s employment with the Company, Employee’s
termination therefrom or from any corporation or other business entity that
directly or indirectly controls, or is controlled by, or is under common control
with, the Company (“Affiliate”), and any claim that the Company or any Affiliate
has acted unlawfully, fraudulently, negligently, recklessly, maliciously or
breached the terms of any contract, including but not limited to the Agreement,
or any other promise, obligation, duty, policy, practice, law or regulation. The
execution date of this General Release shall be after Employee’s termination of
employment and prior to Employee’s receipt of any severance payments from the
Company.   2.   In consideration for the Company entering into the Agreement and
for the severance payments which Employee shall receive following Employee’s
termination of employment and execution of this General Release, Employee on
behalf of Employee, Employee’s heirs and assignees, hereby irrevocably and
unconditionally releases and forever discharges, individually and collectively,
the Company, its Affiliates, and each of their respective officers, directors,
employees, shareholders, representatives, agents, predecessors, successors,
assigns, and all persons acting by, through or in concert with them (hereinafter
the “Released Parties”) of and from any and all charges, claims, complaints,
demands, liabilities, causes of action, losses, costs and expenses of any kind
whatsoever (including any attorneys’ fees and costs) known or unknown, suspected
or unsuspected, that Employee may now have or has ever had against any of the
Released Parties by reason of any act, omission, transaction, or event occurring
up to the date of Employee’s execution of this General Release. Such release and
discharge includes, without limitation, any wrongful, unlawful or constructive
termination or discipline claim, any claims relating to any contracts of
employment, whether express or implied, any claims related to compensation,
including short term, long term, or Employee incentive plans, retention plans,
equity or stock option plans, 401(k) plans, and any other compensation or
benefit plans in which Employee participated or was entitled to participate, but
this release shall not include or supersede any rights of the Employee under
that certain Indemnity Agreement between the Employee and the Company dated
April 14, 2005. Such release and discharge further includes, without limitation,
any claims for defamation, slander, libel, invasion of privacy,
misrepresentation, fraud or breach of any covenant of good faith and fair
dealing, infliction of emotional distress, or any other claims related to
Employee’s employment with the Company or its Affiliate and the termination
thereof. Such release and discharge further applies to, but is not limited to,
any claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act of 1967, the Older
Workers’ Benefit Protection Act, the Americans with Disabilities Act of 1990,
the Employee Retirement Income Security Act of 1974, Employee Order 11246, the
U.S. Constitution, the New Jersey Law Against Discrimination, the New Jersey
Conscientious Employee Protection Act, the New Jersey

 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September ___, 2008
Page 8
 



    Family Leave Act, and any other applicable federal, state or local laws,
ordinances and regulations to the fullest extent permitted by law. Employee has
not filed any complaints, claims or actions against any of the Released Parties
with any federal, state or local court or agency or any arbitration or mediation
entity. Employee further agrees not to bring, continue or maintain any claim or
legal or arbitration proceeding against any of the Released Parties before any
court, agency, arbitration or mediation entity or in any other forum by reason
of any of the matters hereby released and discharged. If any court, agency or
arbitration or mediation entity assumes jurisdiction of any complaint or claim
against any of the Released Parties, Employee shall direct the withdrawal or
dismissal of the case or claim with prejudice. However, this General Release
shall not be construed to prohibit Employee from filing a charge or complaint
with the Equal Employment Opportunity Commission or state or local human rights
agency charged with enforcing workplace discrimination laws, except that
Employee agrees to waive any right to monetary recovery should any federal,
state or local administrative agency pursue any claims on Employee’s behalf
arising out of or relating to Employee’s employment with and/or separation from
employment with the Company.   3.   Employee understands and agrees that
Employee is waiving all actions, claims, and grievances, whether actual or
potential, known or unknown, against the Released Parties recited in Paragraph 2
hereof or otherwise arising from Employee’s employment with the Company or its
Affiliates, the termination thereof or any other conduct occurring on or prior
to the date of Employee’s execution of this General Release. All such claims are
forever barred by this General Release whether they arise in contract, tort or
upon a statute, law, regulation, or order. Employee hereby waives Employee’s
rights under any law that limits a general release to claims that are known to
exist at the date of this General Release. The final release of all claims by
Employee against the Released Parties constitutes a material part of the
consideration flowing from Employee under the Agreement, and the Released
Parties as well as their officers, directors, employees, shareholders,
representatives, agents, predecessors, successors, assigns, and all persons
acting by, through or in concert with them are the intended beneficiaries of
this consideration. It is expressly understood and agreed by the parties that
this General Release is in full accord, satisfaction and discharge of any and
all doubtful and disputed claims by Employee against any of the Released Parties
and that this General Release has been signed with the express intent of
extinguishing all obligations as herein described. Provided, however, that
notwithstanding anything herein to the contrary, Employee is not releasing or
waiving any right to severance pay under the Agreement.   4.   Employee agrees
that Employee will keep the terms of this General Release completely
confidential and that, except as provided herein, Employee will not hereafter
disclose or publish any information concerning this General Release, any
severance payments, or any of the matters related thereto. Employee represents
that Employee has not discussed and shall not discuss or publish any items
related to this General Release, any severance payments or any of the matters
related thereto to any person, group of persons, agency, body, commission,
hearing or news or other media, including the Internet. Employee may make such
disclosures as are finally compelled by laws, provided Employee gives the
Company prompt notice of such legal process in order for the Company to have the
opportunity to object to the disclosure of such information.



 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September ___, 2008
Page 9
 



5.   Employee agrees reasonably to cooperate with the Company in connection with
any dispute, claim, litigation or investigation by any person or entity against
or involving the Company, any Affiliate, or any of their officers, employees,
agents or representatives. As part of this agreement reasonably to cooperate,
Employee agrees to speak and/or meet with the Company and/or its representatives
or counsel at and for reasonable times upon reasonable notice, without the need
for any legal proceeding or compulsory process. Employee also agrees to make
Employee available at and for reasonable times upon reasonable notice for such
things as interviews, depositions and trials. The Company agrees, to the extent
permitted by legal and ethical obligations, to reimburse Employee for reasonable
expenses incurred with respect to such cooperation, and for Employee’s time
incurred in such cooperation during any period for which Employee is not
receiving severance payments.   6.   Employee covenants and agrees that Employee
will not make any statement, written or oral, in disparagement of the Company or
any Affiliate, or any of their officers, shareholders, directors, employees,
agents or associates (including, but not limited to, negative references to each
or any of their products, services or corporate policies), to the general public
and/or to the employees, potential employees, customers, potential customers,
suppliers, potential suppliers, business partners, and/or potential business
partners of the Company or any Affiliate.   7.   Employee understands and agrees
that Employee:

  a.   Has carefully read and fully understands all of the provisions of this
General Release;     b.   Knowingly and voluntarily agrees to all of the terms
set forth in this General Release;     c.   Knowingly and voluntarily intends to
be legally bound by the same;     d.   Has been advised to consult with an
attorney of Employee’s choice prior to executing this General Release;     e.  
Waives any and all rights and claims arising under the Age Discrimination in
Employment Act, and any and all other federal, state, and local laws and
regulations;     f.   Has been offered at least 21 days from Employee’s receipt
of this General Release to consider its terms;     g.   Has a full 7 days
following the execution of this General Release to revoke this General Release
and has been and hereby is advised that this General Release shall not become
effective until this revocation period has expired; and     h.   Is not waiving
rights or claims under the Age Discrimination in Employment Act that may arise
after the date Employee executes this General Release.



 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September ___, 2008
Page 10
 



8.   In the event of a breach by Employee of Employee’s obligations under the
Agreement, the Company shall have the right to cease the severance payments as a
partial remedy for such breach. The cessation of such payments shall not act as
a rescission of this General Release, and shall not affect the validity of the
general release of claims by Employee, or any other obligation Employee may owe
under the Agreement.   9.   This General Release results from negotiations and
compromises and shall not be deemed or construed at any time or for any purpose
as an admission of liability by the Released Parties.   10.   This General
Release shall be governed by the laws of the State of New Jersey (without giving
effect to its conflict of laws principles) and shall inure to the benefit of the
Company and its successors and assigns. To the extent that either party is
permitted to file any action in court that involves any aspect of this General
Release, the parties agree that such action must be brought in either federal
court in the State of New Jersey, or in the Superior Court of New Jersey,
Middlesex County, and the parties irrevocably consent to jurisdiction and venue
in such courts.   11.   In the event any provision of this General Release is
determined by a court of competent jurisdiction to be unenforceable for any
reason, the remaining provisions hereof shall remain in full force and effect
and the unenforceable provisions shall be interpreted and rewritten to give
effect to the Parties’ intentions.   12.   No modifications of this General
Release can be made except in writing signed by Employee and the Company’s
authorized representative.   13.   This General Release shall be interpreted in
accordance with the plain meaning of its terms and not strictly for or against
either of the parties hereto.



 



--------------------------------------------------------------------------------



 



Mr. Harold McElraft
September ___, 2008
Page 11
 



14.   EMPLOYEE ACKNOWLEDGES AND AGREES THAT EMPLOYEE HAS BEEN ADVISED THAT THIS
GENERAL RELEASE IS A BINDING LEGAL DOCUMENT. EMPLOYEE FURTHER AGREES THAT
EMPLOYEE HAS HAD ADEQUATE TIME AND A REASONABLE OPPORTUNITY TO REVIEW THE
PROVISIONS OF THIS GENERAL RELEASE, HAS BEEN ADVISED TO SEEK LEGAL ADVICE
REGARDING ALL OF ITS ASPECTS AND THAT IN EXECUTING THIS GENERAL RELEASE EMPLOYEE
HAS ACTED VOLUNTARILY AND HAS NOT RELIED UPON ANY REPRESENTATION MADE BY ANY OF
THE RELEASED PARTIES REGARDING THIS GENERAL RELEASE’S SUBJECT MATTER AND EFFECT.
EMPLOYEE HAS READ AND FULLY UNDERSTANDS THIS GENERAL RELEASE AND VOLUNTARILY
AGREES TO ITS TERMS.

AGREED, UNDERSTOOD, AND INTENDING TO BE LEGALLY BOUND:
EMPLOYEE:

         
 
  Dated:    
 
       

ON BEHALF OF THE BOARD OF THE COMPANY:

             
By:
      Dated:    
 
           
Title:
           
 
           

 